DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a clamping portion is arranged on the at an external side of the housing.” It is unclear what is meant by the recitation; the language of the claim is unclear. What is “the at an external side?” It is unclear if the clamping portion is on an external side or at an external side or if words or phrases are missing from the recitation; it is unclear where the clamping portion is arranged.
In view of the 112 issues discussed the claims have been examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (US 2015/0013920) in view of Popat (US 5,760,558) and Baugh et al. (US 8,540,005), hereinafter referred to as Baugh.
Regarding claim 1, Mullet discloses a control device (230) for curtain lifting, comprising:
a housing (Mullet: Figure 17), wherein the housing is internally provided with a first chamber (252) for containing a power unit (batteries 250) and a second chamber (232) for containing a drive unit (234) (Mullet: Figures 16 and 17), 

    PNG
    media_image1.png
    617
    1012
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    1017
    media_image2.png
    Greyscale

a seal plate (238) covering a circuit board (236), the circuit board (238) is internally provided within a chamber at an end of the housing (Mullet: Figures 16 and 17);
wherein the first chamber (252) is arranged above the second chamber (232) (Mullet: Figure 17); and
the housing is also internally provided with a control unit (240, microprocessor) for controlling the drive unit (234) to act, and the control unit is electrically connected with the power unit (Mullet: paragraph [0130], elements are electrically connected).
Mullet fails to disclose that the circuit board and the control are in flexible printed circuit ("FPC") connection. However, FPC connections are well known in the art, as taught by Popat (“the well-established commercial fabrication used to manufacture flexible circuits can be used to fabricate such a one-piece member” with the one-piece member referring to a circuit board 92 and member 99 of Popat). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible printed circuit connection between the components since flexible circuits are well known in the art and such modification would not lead to any new or unpredictable result.
Although Mullet disclose that the housing includes a seal plate (238) covering a circuit board (236), Mullet fails to disclose the housing includes a seal cover at an end, and the seal cover is internally provided with the circuit board so that a power switch is mounted on the circuit board, and the seal plate covering the circuit board is arranged on the seal cover, and the power switch is exposed on the surface of the seal plate. However, Baugh discloses a control device with a seal cover (78) at an end, the seal cover internally provided with a circuit board (98) (Baugh: Figures 11 and 14). Baugh further discloses a power switch (100) is mounted on the circuit board (98), a seal plate (102) covering the circuit board (98) is arranged on the seal cover (78) (Baugh: Figure 4), and the power switch (100) is exposed on the surface of the seal cover (via 104). Although the power switch is exposed on the seal cover and not the seal plate, it would have been obvious to one having ordinary skill in the art before the time of effective filing to rearrange the components such that it is provided on the seal plate since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullet in view of the teachings of Baugh such that the circuit board is provided separately within a seal cover and having the seal plate and power switch in order to removably provide the control elements on the housing and improve assembly. As modified, the end of the housing of Mullet is provided with a separate seal cover housing the circuit board and the seal cover provided with a seal plate and power switch, as taught by Baugh. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would lead to predictable results.
Regarding claim 8, as best understood, modified Mullet discloses the housing includes a clamping portion (protrusions 261) arranged at an external side of the housing; the clamping portion is configured for being connected with a headrail of a curtain (the alignment protrusions 261 are understood to be clamped by the headrail since the protrusions grip and join (see definition below) the headrail with the housing to hold the housing in place and therefore are understood to be clamping portions).

    PNG
    media_image3.png
    375
    720
    media_image3.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mullet, Popat, and Baugh, as applied in claim 1 above, in further view of Hall (US 9,489,834) and Popat.
Regarding claim 5, Mullet in view of Popat and Baugh, as discussed above, discloses that the circuit board receives signals from a remote control (Mullet: paragraph [0097], [0137]) and have an antenna (246) (Mullet: paragraph [0130]) for receiving signals from a remote control (Mullet: paragraph [0169]). 
Modified Mullet fails to disclose that the circuit board is also provided with an indicator light, a SETUP key, and a charging interface. However, Hall discloses that it is known to provide a control device with an indicator light in order to provide a status and current function of the device. It would be obvious to one having ordinary skill in the art before the time of effective filing to provide an indicator light in order to easily identify the status and current function of the control device, as taught by Hall. Further, Popat discloses that it is known to provide a SETUP key in order to program the control device. Popat discloses a switch (understood to be a SETUP key) that allows the user to program operation of the device. It would have been obvious to one having ordinary skill in the art before the time of effective filing to provide a SETUP key in order to program the control device to provide desired operation.  Further, Popat discloses that it is known to provide a control device with a charging interface (via solar charging interface) in order to charge the power unit (batteries) of the control device. It would have been obvious to one having ordinary skill in the art before the time of effective filing to modify Mullet and provide a charging interface, such as that taught by Popat, so that the batteries can be easily recharged.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant directs the arguments towards previously presented claim 7 and argues that a head rail is not the same as a housing. Applicant argues that Baugh fails to disclose a head rail that is distinct from the housing and that the present invention further requires a clamping portion. These argued limitations (i.e. clamping portion configured for being connected with a headrail) are not recited in claim 1, the limitations are presented in newly added claim 8 which is addressed by the combination of Mullet and Baugh, not Baugh alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding these argued limitations found in claim 8, it is further pointed out that being configured for being connected with a headrail does not positively require a headrail but merely that the housing is being capable of being connected since the claims are drawn to a control device (a headrail is not structure of the control device itself). Claim 1 does not require a housing that is distinct from a headrail. The claim is drawn to “a control device” and the control device having a housing. The art applied teach and fulfill the limitations of a housing under broadest reasonable interpretations.
Applicant further argues that the present application requires the motor, power supply, and the control part be accommodated in the housing and the housing then be connected to the headrail of the curtain and that the motor, power supply, and control part are incorporated into a one-piece component separated from the head rail. Applicant additionally argues that the control device incorporates the power supply unit, the driving unit, and the control unit into an integrated one through the housing and that the housing isolates the power supply, the drive unit, and control unit from the head rail and that Baugh and Mullet fails to disclose the housing as claimed. However, these features are not distinctly and clearly claimed. Firstly, a headrail is not positively required nor are the claims directed to a method. The applied art teach the limitations as claimed as discussed above and it is the combination of the prior art at the teach the claimed limitations. Secondly, even though a head rail is not positively required, in order to facilitate compact prosecution and address the arguments as best understood, the rejection now relies upon Mullet as the base reference which teaches that it is known to provide a control device assembly as a separate housing insertable (Mullet: Figure 16) into a headrail (Mullet: Figure 13), Baugh teaches a control device with a power switch and seal plate, and Popat teaches a FPC connection, and it is the combination of prior art teach the limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634